             Case 1:20-cv-05771-JGK Document 26 Filed 08/21/20 Page 1 of 1

                                                     SIDLEY AUSTIN LLP
                                                     787 SEVENTH AVENUE
                                                     NEW YORK, NY 10019
                                                     +1 212 839 5300
                                                     +1 212 839 5599 FAX
                                                                                                                                +1 212 839 8555
                                                                                                                                EJOYCE@SIDLEY.COM
                                                     AMERICA • ASIA PACIFIC • EUROPE




                                                                           August 21, 2020
VIA ECF                                                                                                                            Application granted.
                                                                                                                                   SO ORDERED.
The Honorable John G. Koeltl, United States District Judge                                                                                                                     /s/ John G. Koeltl
United States Courthouse                                                                                                           New York, NY                                   John G. Koeltl
500 Pearl Street                                                                                                                   August 21, 2020                                    U.S.D.J.
New York, New York 10007

        Re:            The Legacy Agency, Inc. v. Brodie Scoffield et al., No. 1:20-cv-5771 (JGK)

Dear Judge Koeltl:

         On behalf of the Major League Baseball Players Association (“MLBPA”), counsel writes
(i) to seek leave to file a brief amicus curiae in support of the Verified Petition to Confirm the
arbitration award at issue in the above-captioned matter, a motion to which all parties have
consented, and (ii) to seek leave to file its brief with certain redactions, pursuant to the Court’s
order dated August 17, 2020, which was electronically docketed on August 18, 2020 (Doc. 18).

        Motion for Leave to File Brief Amicus Curiae. MLBPA is the exclusive representative of
Players in Major League Baseball (“MLB”) under section 9 of the National Labor Relations Act
(“NLRA”), 28 U.S.C. § 159(a). MLBPA has delegated a portion of its exclusive representational
authority to Agents that it certifies and regulates under the MLBPA Regulations Governing Player
Agents. See, e.g., Collins v. National Basketball Players’ Ass’n, 450 F. Supp. 1468, 1475 (D.
Colo. 1991), aff’d, 976 F.2d 740 (10th Cir. 1992). This case involves competing applications to
confirm and vacate an arbitral award. The arbitration was conducted under the MLBPA’s
regulations and involves Player Agents certified by MLBPA. In the award, the Arbitrator
interprets and applies the MLBPA Regulations. For both reasons, MLBPA has a strong interest in
this case, and the parties have consented to its filing of a brief.

        Motion for Leave to File Brief With Redactions. This Court granted the parties’ request that
certain documents filed be placed under seal or filed in redacted form. See Doc. 18. It also granted
the parties’ request that future filings be made under seal or redacted, specifically “redact[ing] any
quotation of the Award or Prior Award, or any specific findings or holdings of the Award or Prior
Award.” Id. at 3 ¶ 6. Pursuant to this Order, MLBPA seeks leave to file a redacted brief.

       Wherefore, MLBPA requests that its motion for leave to file a brief amicus curiae and its
motion to file a redacted brief be granted.
                                                 Respectfully submitted,

                                                                                                    /s/ Eamon P. Joyce
                                                                                                    Eamon P. Joyce
       Sidley Austin (NY) LLP is a Delaware limited liability partnership doing business as Sidley Austin LLP and practicing in affiliation with other Sidley Austin partnerships.
